
	

113 HR 1748 IH: America Votes Act of 2013
U.S. House of Representatives
2013-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1748
		IN THE HOUSE OF REPRESENTATIVES
		
			April 25, 2013
			Mr. Larsen of
			 Washington (for himself, Ms. Brown of
			 Florida, Mr. Blumenauer,
			 Ms. Lee of California,
			 Ms. DeGette,
			 Mr. Ellison,
			 Mr. Grijalva,
			 Mr. Honda,
			 Mr. Farr, Ms. Chu, Mr. Smith
			 of Washington, Mr.
			 Becerra, Mr. Cohen,
			 Ms. Norton,
			 Mr. Lewis,
			 Ms. Bordallo,
			 Ms. Schwartz,
			 Mr. Rush, Mr. Johnson of Georgia,
			 Mr. Deutch,
			 Ms. Moore,
			 Ms. Speier,
			 Mr. Lynch,
			 Mr. Carson of Indiana,
			 Mr. Rangel,
			 Mr. Tonko,
			 Mr. Clay, Mr. Butterfield, Mr.
			 Cárdenas, Mr. Cummings,
			 Ms. DelBene,
			 Mr. Bishop of Georgia,
			 Mr. McDermott,
			 Ms. Wilson of Florida, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to permit an
		  individual who is subject to a requirement to present identification as a
		  condition of voting in an election for Federal office to meet such requirement
		  by presenting a sworn written statement attesting to the individual’s
		  identification, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 America Votes Act of
			 2013.
		2.Permitting use of
			 sworn written statement to meet identification requirements for voting
			(a)Permitting use
			 of statementTitle III of the
			 Help America Vote Act of 2002 (42 U.S.C. 15481 et seq.) is amended by inserting
			 after section 303 the following new section:
				
					303A.Permitting use
				of sworn written statement to meet identification requirements
						(a)Use of
				statement
							(1)In
				generalExcept as provided in subsection (c), if a State has in
				effect a requirement that an individual present identification as a condition
				of receiving and casting a ballot in an election for Federal office, the State
				shall permit the individual to meet the requirement—
								(A)in the case of an
				individual who desires to vote in person, by presenting the appropriate State
				or local election official with a sworn written statement, signed by the
				individual under penalty of perjury, attesting to the individual’s
				identification and attesting that the individual is registered to vote in the
				election; or
								(B)in the case of an
				individual who desires to vote by mail, by submitting with the ballot the
				statement described in subparagraph (A).
								(2)Providing
				pre-printed copy of statementA State which is subject to
				paragraph (1) shall—
								(A)prepare a
				pre-printed version of the statement described in paragraph (1)(A) which
				includes a blank space for an individual to provide a name and
				signature;
								(B)make copies of the
				pre-printed version available at polling places for election officials to
				distribute to individuals who desire to vote in person; and
								(C)include a copy of
				the pre-printed version with each blank absentee or other ballot transmitted to
				an individual who desires to vote by mail.
								(b)Requiring use of
				regular ballotA State may not require an individual who presents
				or submits a sworn written statement in accordance with subsection (a)(1) to
				cast a provisional ballot in the election under section 302.
						(c)Exception for
				first-Time voters registering by mailSubsections (a) and (b) do
				not apply with respect to any individual described in paragraph (1) of section
				303(b) who is required to meet the requirements of paragraph (2) of such
				section.
						.
			(b)Conforming
			 amendment relating to enforcementSection 401 of such Act (42
			 U.S.C. 15511) is amended by striking and 303 and inserting
			 303, and 303A.
			(c)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 303 the following new item:
				
					
						Sec. 303A. Permitting use of sworn written
				statement to meet identification
				requirements.
					
					.
			3.Requiring States
			 to include information on use of sworn written statement in voting information
			 material posted at polling placesSection 302(b)(2) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15482(b)(2)) is amended—
			(1)by striking
			 and at the end of subparagraph (E);
			(2)by striking the
			 period at the end of subparagraph (F) and inserting ; and;
			 and
			(3)by adding at the
			 end the following new subparagraph:
				
					(G)in the case of a State that has in effect a
				requirement that an individual present identification as a condition of
				receiving and casting a ballot in an election for Federal office, information
				on how an individual may meet such requirement by presenting a sworn written
				statement in accordance with section
				303A.
					.
			4.Effective
			 dateThe amendments made by
			 this Act shall apply with respect to elections occurring on or after the date
			 of the enactment of this Act.
		
